Reasons for Allowance
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-14 & 16-20 are allowed.

Applicant’s response to the drawing objections made in the non-final rejection mailed 19 NOV 21 are sufficient to over the rejection, as such the objections have been overcome.

Applicant has amended independent claims 1, 7 & 11 in response to the office action mailed 18 NOV 21.  The amendment and arguments found on pages 12-16 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

Pelegris (US 2018/0358804) is related to Applicant’s invention.  The reference teaches a power connector with a three-prong receptacle on each side and that comprises a removable surge protection circuit module.  However the reference does not teach a communication notification circuit disposed within the housing and in electrical communication with the protection circuit, the communication notification circuit to communicate notify a user of a status of the vehicle, the status including one or more of: a correct connection of wiring of the vehicle with respect to the AC power source, an incorrect connection of the wiring of the vehicle with respect to the AC power source, or a fault, wherein the protection circuit includes a first removable portion containing the SAS diode therein, the first removable portion being adapted to disconnect from the TVS device without the TVS device requiring disconnection from one or more of the AC power source or the power connector, and replaceable with a second removable portion reenabling protection.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a transient voltage suppressor device comprising all the features as recited in the claims and in combination with the protection circuit including a first removable portion containing the SAS diode therein, the first removable portion being adapted to disconnect from the TVS device without the TVS device requiring disconnection from one or more of the AC power source or the power connector, and replaceable with a second removable portion reenabling protection.

Claims 2-4 & 6 is allowable as they depend from claim 1, which is also allowable.

Claim 7 is allowable because the prior art of record does not teach or fairly suggest a method to suppress a transient voltage comprising all the features as recited in the claims and in combination with the protection circuit including: a first removable portion containing the SAS diode therein, the first removable portion being: adapted to disconnect from the TVS device without the TVS device requiring disconnection from one or more of the AC power source or a power connector, and replaceable with a second removable portion reenabling protection; determining when a transient voltage has been received; and in response to receiving the transient voltage: suppressing the transient voltage, and triggering, based on a determination of a fault in the protection circuit of the TVS, at least one of an audible alarm or a visual indicator to indicate the fault in the protection circuit.

Claims 8-10 are allowable as they depend from claim 7, which is also allowable.

Claim 11 is allowable because the prior art of record does not teach or fairly suggest a transient voltage suppressor device comprising all the features as recited in the claims and in combination with the protection circuit including a first removable portion containing the SAS diode therein, the first removable portion being: adapted to disconnect from the TVS device without the TVS device requiring disconnection from one or more of the AC power source or the power connector, and replaceable with a second removable portion reenabling protection.

Claims 12-14 & 16-20 are allowable as they depend from claim 11, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Bauer/Primary Examiner, Art Unit 2839